DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “comprehensively” in independent claims 1, 11, 16 and various dependent claims is a relative term which renders the claim indefinite. The term “comprehensively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. After reviewing the specification, there does not appear to be any indication for determining the scope of comprehensively integrating the health record. The specification discusses at [0029] associating health records and extracted information to form the comprehensively integrated health record associated with the patient, however, this does not provide sufficient detail about how this is comprehensively integrated.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-15 are drawn to a system, which is within the four statutory categories (i.e. apparatus). Claims 16-20 are drawn to a method, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 11 (and substantially similar with independent claim 1, 16) recites: 
A system, comprising: 
a processing engine; and, 
a data store coupled to the processing engine and containing a program of instructions that, when executed by the processing engine, cause the processing engine to perform operations to generate a comprehensively integrated health record associated with a patient in response to the patient's request, the operations comprising:
(a) sending, by the processing engine, a predetermined message to the patient and instructing the patient to answer the predetermined message, and report back information; 
(b) retrieving, by the processing engine, health records associated with the patient from the data store; 
(c) retrieving, by the processing engine, the patient reported information from the data store; 
(d) analyzing, by the processing engine, the patient reported information and extracting predetermined data from the patient reported information; and, 
(e) integrating, by the processing engine, the health records and the extracted predetermined data to form the comprehensively integrated health record associated with the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules or steps), but for the recitation of generic computer components. For example, but for the processing engine, data store with program instructions to perform the operations, the limitations in the context of this claim encompass an automation of organizing information and following steps to provide an integrated health record of the patient. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-15, and 17-20 reciting particular aspects of organizing the information and providing integrated health records of the patient, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 11 (and substantially similar with independent claim 1, 16) recites: 
A system, comprising: 
a processing engine; and, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a data store coupled to the processing engine and containing a program of instructions that, when executed by the processing engine, cause the processing engine to perform operations to generate a comprehensively integrated health record associated with a patient in response to the patient's request, the operations comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
(a) sending, by the processing engine, a predetermined message to the patient and instructing the patient to answer the predetermined message, and report back information; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
(b) retrieving, by the processing engine, health records associated with the patient from the data store; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
(c) retrieving, by the processing engine, the patient reported information from the data store; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
(d) analyzing, by the processing engine (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), the patient reported information and extracting predetermined data from the patient reported information; and, 
(e) integrating, by the processing engine (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), the health records and the extracted predetermined data to form the comprehensively integrated health record associated with the patient.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processing engine, data store with program instructions to perform the operations, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0024], [0050], [0054], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving health records and patient reported information amounts to selecting a particular data source or type of data to be manipulated and mere data gathering; sending a message to the patient instructing them to answer the message amount to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to generate the integrated health record, see MPEP 2106.05(h)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 8, 12-15, and 17-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5-7, 9-10,  recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2-10, 12-15, and 17-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processing engine, data store with program instructions to perform the operations, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0024], [0050], [0054]); retrieving health records and patient reported information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); sending a message to the patient instructing them to answer the message, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); using a processing engine coupled with a data store to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al. (US 2019/0189253) in view of Francois (US 2019/0244683).  
Regarding claim 1, Kartoun discloses a system, comprising: 
a processing engine; and, (Kartoun [0075] The cognitive system 100 is implemented on one or more computing devices 104A-D (comprising one or more processors and one or more memories, and potentially any other computing device elements generally known in the art including buses, storage devices, communication interfaces, and the like)
a data store coupled to the processing engine and containing a program of instructions that, when executed by the processing engine, cause the processing engine to perform operations to generate a comprehensively integrated health record associated with a patient, the operations comprising: (Kartoun [0075] the cognitive system 100 and network 102 may provide other types of cognitive operations including, but not limited to, request processing and cognitive response generation which may take many different forms depending upon the desired implementation, e.g., cognitive information retrieval, training/instruction of users, cognitive evaluation of data, or the like; [0076] The cognitive system 100 is configured to implement a request processing pipeline 108 that receive inputs from various sources; [0097] Data processing system 200 is an example of a computer, such as a server 104A-D or client 110 in FIG. 1, in which computer usable code or instructions implementing the processes for illustrative embodiments of the present invention are located. [0103] Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as HDD 226, and are loaded into main memory 208 for execution by processing unit 206)
(a) identifying and retrieving, by the processing engine, health records associated with the patient from the data store; (Kartoun [0078] Another stage of the pipeline may process the extracted features of the request to generate queries that may be applied to databases or other storage systems storing patient EMR data, patient information, and/or electronic documents of one or more corpora)
(b) identifying and retrieving, by the processing engine, patient generated information received from the patient; (Kartoun [0111] information gathered about the patient 302 via the question 314 and response 316 process and/or medical equipment monitoring/data gathering; [0113] In the depicted example, the patient EMRs database 322 is a patient information repository that collects patient data from a variety of sources, e.g., hospitals, laboratories, physicians' offices, health insurance companies, pharmacies, etc. The patient EMRs 322 store various information about individual patients, such as patient 302, in a manner (structured, unstructured, or a mix of structured and unstructured formats) that the information may be retrieved and processed by the healthcare cognitive system 300)
(c) analyzing, by the processing engine, the patient generated information and extracting predetermined data from the provided information, wherein the extracted predetermined data comprises symptoms by the patient; (Kartoun [0071] a request processing pipeline of a healthcare cognitive system may receive patient information, either from the patient EMR data, other sources of patient information, or both, and perform a set of one or more cognitive analytics on the patient information to generate insight information, such as identifying and extracting non-negated clinical descriptors [0085] The medical condition verification system 120 may then process the patient EMR data, other patient… to identify which instances of medical codes/indicators are referencing the medical condition being present in the patient, which are indicative of a potential risk of a medical condition and what that risk level may be, and those that may be erroneous or not sufficiently supported by other evidence to indicate a risk of the medical condition being present within the patient; [0110] The request 308 may include, or be accompanied with, information identifying patient attributes 318. These patient attributes 318 may include, for example, an identifier of the patient 302 from which patient EMRs 322 for the patient may be retrieved, demographic information about the patient, the symptoms 304, and other pertinent information obtained from the responses 316 to the questions 314 or information obtained from medical equipment used to monitor or gather data about the condition of the patient 302. Any information about the patient 302 that may be relevant to a cognitive evaluation of the patient by the healthcare cognitive system 300 may be included in the request 308 and/or patient attributes 318; {predetermined based on the attributes and request} [0117] in evaluating the instances of medical codes/indicators in the patient EMR, the medical condition verification system 120 may evaluate evidence in the patient EMR and other sources of patient information according to medical knowledge ingested from medical resources available in one or more corpora… the NLP reasoning algorithms 122 may look for instances of terms/phrases in natural language of the patient EMR and/or other patient information… based on knowledge of the terms/phrases that are relevant to the identification of the presence of the actual medical condition with the patient. {indicators of the condition that are extracted from the EMR are construed as the extracted predetermined data comprising the symptoms})
(d) generating, by the processing engine, the comprehensively integrated health record associated with the patient in response to the retrieved health records and the extracted predetermined data. (Fig. 5B and corresponding text; [0125] As shown in FIG. 5B, the sub-GUI comprises a patient summary portion 570 that summarizes the demographics of the patient and the currently known medical conditions of the patient… the patient summary portion 570 indicates that the patient, George, is a 52-year-old male, as indicated from the patient EMR data; [0126] The sub-GUI further includes a listing of medical conditions that the patient is at risk of having based on the risk evaluation performed by the medical condition verification system 120… The listing may comprise those medical conditions associated with medical codes or medical condition identifiers in the patient EMR data which have a sufficient amount of evidential information in the other portions of the EMR data and/or other patient information from other patient information sources, to provide a minimum level of evidential support that the patient has a risk of having the associated medical condition) 
Kartoun does not appear to explicitly disclose generating the integrated record in response to the patient's request. However, Francois teaches it is old and well-known in the art of healthcare data processing to have:
in response to the patient's request (Francois [0209] patient authorization may be required prior to the initial access to the patient's EMR. In some embodiments an HCP may have access to only certain portions of the EMR of at least some of their patients. For example, in some embodiments not all HCPs may have access to all ADMs for a patient. In some embodiments a patient may be able to designate which HCPs are to be provided with access to an ADM, whether a particular HCP is to be provided with access to an ADM, or whether access to an ADM should be provided by default to all HCPs authorized to access the EMR {patient’s request to share access with providers to their EMR is construed as the patient request}). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Kartoun to incorporate a patient request as taught by Francois in order to provide providers’ access to the EMR data to allow for a better understanding of the patient’s medical condition. See Francois [0353]. 
Regarding claim 2, Kartoun-Francois teaches the system of claim 1, and Francois further teaches sending, by the processing engine, all or part of the comprehensively integrated health record to one or more predetermined healthcare providers or other persons or entities in response to a request signal from the patient. (Francois [0209] patient authorization may be required prior to the initial access to the patient's EMR. In some embodiments an HCP may have access to only certain portions of the EMR of at least some of their patients. For example, in some embodiments not all HCPs may have access to all ADMs for a patient. In some embodiments a patient may be able to designate which HCPs are to be provided with access to an ADM, whether a particular HCP is to be provided with access to an ADM, or whether access to an ADM should be provided by default to all HCPs authorized to access the EMR {access to the EMR is construed as sending the health record in response to the authorization, which is construed as the request signal from the patient}). 
Regarding claim 5, Kartoun-Francois teaches the system of claim 1, and Kartoun further discloses wherein the health records comprise medical test results or clinical findings. (Kartoun [0002] EMRs may include a range of data, including demographics, medical history, medication and allergies, immunization status, laboratory test results, radiology images, radiology reports, clinical narrative notes, discharge summaries; [0113] In the depicted example, the patient EMRs database 322 is a patient information repository that collects patient data from a variety of sources, e.g., hospitals, laboratories, physicians' offices, health insurance companies, pharmacies, etc. The patient EMRs 322 store various information about individual patients, such as patient 302, in a manner (structured, unstructured, or a mix of structured and unstructured formats) that the information may be retrieved and processed by the healthcare cognitive system 300. This patient information may comprise various demographic information about patients, personal contact information about patients, employment information, health insurance information, laboratory reports, physician reports from office visits, hospital charts, historical information regarding previous diagnoses, symptoms, treatments, prescription information, etc.).
Regarding claim 6, Kartoun-Francois teaches the system of claim 1, and Kartoun further discloses wherein the health records comprise electronic health records (EHR) or records manually transcribed into the system where EHR are not available. (Kartoun [0002] An electronic health record (EHR) or electronic medical record (EMR)). 
Regarding claim 7, Kartoun-Francois teaches the system of claim 1, wherein the health records comprise a first health record provided by a first healthcare provider and a second health record provided by a second healthcare provider. (Kartoun  [0113] In the depicted example, the patient EMRs database 322 is a patient information repository that collects patient data from a variety of sources, e.g., hospitals, laboratories, physicians' offices, health insurance companies, pharmacies, etc. The patient EMRs 322 store various information about individual patients, such as patient 302, in a manner (structured, unstructured, or a mix of structured and unstructured formats) that the information may be retrieved and processed by the healthcare cognitive system 300).
Regarding claim 8, Kartoun-Francois teaches the system of claim 1, and Francois further teaches wherein the processing engine comprises an application programming interface (API) configured to receive requests from the patient and send responses to the patient and predetermined healthcare providers. (Francois [0076] For purposes hereof, the term “EMR system” may be used to refer to the one or more aspect(s) or feature(s) that receive health information from contributors, assemble EMRs therefrom, and/or perform any of a variety of other functions associated with the retrieval and/or processing of health information submitted to and/or stored in the EMR database. In many embodiments, the EMR system may interact with users (e.g., via a standard graphical user interface (GUI), analyze submitted health information, and/or assemble the health information into EMR database records. The EMR system may comprise multiple components. For example, one or more components may receive and/or transmit information to or from users).
Regarding claim 9, Kartoun-Francois teaches the system of claim 1, and Kartoun further discloses wherein the patient generated information comprises physical symptoms, mental symptoms, or observations. (Kartoun [0111] healthcare oriented cognitive operation is directed to providing a patient EMR GUI 318 which may include a medical condition risk interface with which the user 306 may interact 328, to thereby assist the user 306 in treating the patient 302 based on their reported symptoms 304 and other information gathered about the patient 302 via the question 314 and response 316 process and/or medical equipment monitoring/data gathering).
Regarding claim 16, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as give above.
Regarding claim 17, recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as give above.
Regarding claim 19, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as give above.
Regarding claim 20, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as give above.

Claims 3-4, 10-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kartoun-Francois in view of Kozuch et al. (US 2012/0084092). 
Regarding claim 3, Kartoun-Francois teaches the system of claim 1, and Kartoun further discloses:
wherein the processing engine is further configured to perform operations to predict future health condition of the patient, the operations further comprising: (Kartoun [0075] the cognitive system 100 and network 102 may provide other types of cognitive operations including, but not limited to, request processing and cognitive response generation which may take many different forms depending upon the desired implementation, e.g., cognitive information retrieval, training/instruction of users, cognitive evaluation of data, or the like; [0077] the cognitive system 100 provides a single final response or a combination of a final response and ranked listing of other candidate responses, e.g., a final response in terms of the medical condition summary of the patient specifying medical conditions determined to actually be present with the patient, and a ranked listing of other candidate medical conditions which the patient is at risk of having based on the cognitive processing of the patient's EMR and other patient information and knowledge source documentation in a corpus or corpora)
retrieving, by the processing engine, a first set of data from the data store; (Kartoun [0079] patient EMR data for one or more specified patients, obtained from the EMR corpus 130 [0082] patient EMR data from the EMR corpus 130 for a specified patient, or group of patients [0093] The training may be based on a pool of training patient EMRs for patients where it is known what medical conditions the patient has, and which patients do not in fact have the medical conditions. Thus, the training of the risk scoring engine 124 may comprise identifying, from a pool of patients, which patients actually have a particular medical condition, e.g., a particular type of cancer, and which do not have the medical condition, even if the patient's EMRs contain indicators that may be interpreted as indicating that the patient has the medical condition)
training in response to the retrieved first set of data; and, (Kartoun [0093] As discussed previously, the risk scoring engine 124 may be trained to learn the appropriate combination of factors and weightings to be applied to these factors when evaluating a patient's probability of having specific medical conditions, where each medical condition may have a separate specific function for combining and weighting the factors to evaluate the risk score or probability of the patient having the medical condition. The training may be based on a pool of training patient EMRs for patients… Moreover, in some illustrative embodiments, patients may be correlated into cohorts and their associated characteristics may be compared to identify characteristics shared amongst patients having the same medical condition. Based on such correlations, new combinations of factors may be learned as being indicative of a medical condition for use in verifying the medical code/indicator)
wherein the first set of data used to train the model comprises a plurality of patients' health records, associated information provided by the plurality of patients, health conditions of the plurality of patients, (Kartoun [0079] The pipeline 108 of the IBM Watson™ cognitive system then performs deep analysis on the input request and the portions of the corpus 106, 140 found during the application of the queries using a variety of reasoning algorithms. In accordance with the illustrative embodiments such queries and deep analysis may also be applied to patient EMR data for one or more specified patients, obtained from the EMR corpus 130 [0082] ambiguities in indicators of medical conditions in the patient EMR data from the EMR corpus 130 for a specified patient, or group of patients, are disambiguated based on learned characteristics indicative of actual medical conditions and risks of medical conditions indicated by medical codes or medical condition indicators may be predicted and used to provide an output for decision support cognitive operations [0093] The training may be based on a pool of training patient EMRs for patients where it is known what medical conditions the patient has, and which patients do not in fact have the medical conditions. Thus, the training of the risk scoring engine 124 may comprise identifying, from a pool of patients, which patients actually have a particular medical condition, e.g., a particular type of cancer, and which do not have the medical condition, even if the patient's EMRs contain indicators that may be interpreted as indicating that the patient has the medical condition)
Kartoun does not explicitly disclose training on a neural network model; retrieving, by the processing engine, a second set of data from the data store and applying the second set of data to the trained model to predict future health condition of the patient; wherein the second set of data comprises the comprehensively integrated health record of the patient. However, Kozuch teaches it is old and well-known in the art of healthcare record data processing to:
train on a neural network model (Kozuch [0061] Another embodiment of this application would be to diagnose unknown illnesses from patterns of any multitude of symptoms and environmental factors using artificial intelligence such as a neural network)
retrieving, by the processing engine, a second set of data from the data store and applying the second set of data to the trained model to predict future health condition of the patient; wherein the second set of data comprises the comprehensively integrated health record of the patient. (Kozuch [0047] All the information collected will be converted into a comprehensive report through the report generator 235 [0048] For each disease-specific report that is generated, the entire time-stamped record will consist of a multitude of fields (including past medical history, environmental risk factors, biological risk factors, device and EMR information) that are fed to an artificial intelligence engine 250. This allows the engine to "learn" about all the multitude of variations in symptoms and risk factors for that particular illness. The ultimate goal of this exercise is to allow the engine to automatically categorize illness when an individual submits a series of symptoms to the system [0063] Inputs to the neural network include all the patient symptoms 720, their medical and family history 730, demographics and external inputs which include medical device data 151, environmental/biological data 153, EMR data, the user's genetic profile and that of his or her microbes and any other 750 inputs that are determined to influence disease processes. The artificial intelligence engine output consists of a single or multiple disease possibilities and probabilities or treatment options 760 which would be printed in the patient health record)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare record data processing, before the effective filing date of the claimed invention, to modify Kartoun-Francois, as modified above, to incorporate training on a neural network model; retrieving, by the processing engine, a second set of data from the data store and applying the second set of data to the trained model to predict future health condition of the patient; wherein the second set of data comprises the comprehensively integrated health record of the patient as taught by Kozuch in order to simulate the complex structure of neural connections and process the multitude of available information needed to make a disease prediction. See Kozuch [0063]. 
Regarding claim 4, Kartoun-Francois teaches the system of claim 1, and Francois further teaches: 
receiving, by the processing engine, a predetermined request from the patient; (Francois [0209] patient authorization may be required prior to the initial access to the patient's EMR. In some embodiments an HCP may have access to only certain portions of the EMR of at least some of their patients. For example, in some embodiments not all HCPs may have access to all ADMs for a patient. In some embodiments a patient may be able to designate which HCPs are to be provided with access to an ADM, whether a particular HCP is to be provided with access to an ADM, or whether access to an ADM should be provided by default to all HCPs authorized to access the EMR [0353] In certain embodiments ADM-equipped EMR systems or an ADM database may provide patients with any one or more of the following: access to intelligible health care records that allow improved understanding of their medical condition)
Kartoun-Francois does not appear to explicitly teach the following, however, Kozuch teaches it is old and well-known in the art of healthcare record data processing to:
wherein the processing engine is further configured to perform operations to provide appropriate treatment plan for the patient, the operations further comprising: (Kozuch [0061] This predictive value of the invention can also be used in recommending treatment for particular illnesses where treatments under different environmental conditions yield different results. [0063] The artificial intelligence engine output consists of a single or multiple disease possibilities and probabilities or treatment options 760 which would be printed in the patient health record)
retrieving, by the processing engine, the comprehensively integrated health record of the patient in response to the predetermined request; and, (Kozuch [0047] All the information collected will be converted into a comprehensive report through the report generator 235 [0063] The artificial intelligence engine output consists of a single or multiple disease possibilities and probabilities or treatment options 760 which would be printed in the patient health record)
retrieving, by the processing engine, a corresponding treatment plan based on the comprehensively integrated health record of the patient in response to the predetermined request. (Kozuch [0061] This predictive value of the invention can also be used in recommending treatment for particular illnesses where treatments under different environmental conditions yield different results).
The motivations to combine the references mentioned above was discussed in the rejection of claim 3, and incorporated herein. 
Regarding claim 10, Kartoun-Francois teaches the system of claim 1, and Kartoun-Francois does not appear to explicitly teach the following, however, Kozuch teaches it is old and well-known in the art of healthcare record data processing to:
wherein the extracted predetermined data further comprises environmental stimulus or behavioral information. (Kozuch [0045] At this point, environmental and biological risk data 153 are imported into an environmental/biological module 225 either by an individual (patient) or automatically. The module 225 will select data that is site-specific in that it will contain environmental information that contains attributes both close in time and location to where the patient spends significant amounts of time).
The motivations to combine the references mentioned above was discussed in the rejection of claim 3, and incorporated herein. 
Regarding claim 11, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as give above. Additionally, Kartoun-Francois does not appear to explicitly teach the following, however, Kozuch teaches it is old and well-known in the art of healthcare record data processing to:
(a) sending, by the processing engine, a predetermined message to the patient and instructing the patient to answer the predetermined message, and report back information; (Kozuch [0069] while a quick diagnosis is a valuable feature of our system, the fact that it then directs the patient to answer additional questions about that particular illness is essential to the complete and long term documentation of that particular illness).
The motivations to combine the references mentioned above was discussed in the rejection of claim 3, and incorporated herein.
Regarding claim 12, recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as give above. 
Regarding claim 13, recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as give above.
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as give above.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as give above.
Regarding claim 18, recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as give above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686